 


 HR 697 ENR: Three Kids Mine Remediation and Reclamation Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 697 
 
AN ACT 
To provide for the conveyance of certain Federal land in Clark County, Nevada, for the environmental remediation and reclamation of the Three Kids Mine Project Site, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Three Kids Mine Remediation and Reclamation Act.  
2.DefinitionsIn this Act: 
(1)Federal landThe term Federal land means the approximately 948 acres of Bureau of Reclamation and Bureau of Land Management land within the Three Kids Mine Project Site, as depicted on the map.  
(2)Hazardous substance; pollutant or contaminant; remedyThe terms hazardous substance, pollutant or contaminant, and remedy have the meanings given those terms in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601).  
(3)Henderson Redevelopment AgencyThe term Henderson Redevelopment Agency means the redevelopment agency of the City of Henderson, Nevada, established and authorized to transact business and exercise the powers of the agency in accordance with the Nevada Community Redevelopment Law (Nev. Rev. Stat. 279.382 to 279.685).  
(4)MapThe term map means the map entitled Three Kids Mine Project Area and dated February 6, 2012.  
(5)Responsible PartyThe term Responsible Party means the private sector entity designated by the Henderson Redevelopment Agency, and approved by the State of Nevada, to complete the assessment, remediation, reclamation and redevelopment of the Three Kids Mine Project Site).  
(6)SecretaryThe term Secretary means the Secretary of the Interior.  
(7)StateThe term State means the State of Nevada.  
(8)Three Kids Mine Project SiteThe term Three Kids Mine Project Site means the approximately 1,262 acres of land that is— 
(A)comprised of— 
(i)the Federal land; and  
(ii)the approximately 314 acres of adjacent non-Federal land; and  
(B)depicted as the Three Kids Mine Project Site on the map.  
3.Land conveyance 
(a)In generalNotwithstanding sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), not later than 90 days after the date on which the Secretary determines that the conditions described in subsection (b) have been met, and subject to valid existing rights and applicable law, the Secretary shall convey to the Henderson Redevelopment Agency all right, title, and interest of the United States in and to the Federal land.  
(b)Conditions 
(1)Appraisal; fair market value 
(A)In generalAs consideration for the conveyance under subsection (a), the Henderson Redevelopment Agency shall pay the fair market value of the Federal land, if any, as determined under subparagraph (B) and as adjusted under subparagraph (F).  
(B)AppraisalThe Secretary shall determine the fair market value of the Federal land based on an appraisal— 
(i)that is conducted in accordance with nationally recognized appraisal standards, including— 
(I)the Uniform Appraisal Standards for Federal Land Acquisitions; and  
(II)the Uniform Standards of Professional Appraisal Practice; and  
(ii)that does not take into account any existing contamination associated with historical mining on the Federal land.  
(C)Remediation and reclamation costs 
(i)In generalThe Secretary shall prepare a reasonable estimate of the costs to assess, remediate, and reclaim the Three Kids Mine Project Site.  
(ii)ConsiderationsThe estimate prepared under clause (i) shall be— 
(I)based on the results of a comprehensive Phase II environmental site assessment of the Three Kids Mine Project Site prepared by the Henderson Redevelopment Agency or a Responsible Party that has been approved by the State; and  
(II)prepared in accordance with the current version of the ASTM International Standard E–2137–06 (2011) entitled Standard Guide for Estimating Monetary Costs and Liabilities for Environmental Matters.  
(iii)Assessment requirementsThe Phase II environmental site assessment prepared under clause (ii)(I) shall, without limiting any additional requirements that may be required by the State, be conducted in accordance with the procedures of— 
(I)the most recent version of ASTM International Standard E–1527–05 entitled Standard Practice for Environmental Site Assessments: Phase I Environmental Site Assessment Process; and  
(II)the most recent version of ASTM International Standard E–1903–11 entitled Standard Guide for Environmental Site Assessments: Phase II Environmental Site Assessment Process.  
(iv)Review of certain information 
(I)In generalThe Secretary shall review and consider cost information proffered by the Henderson Redevelopment Agency, the Responsible Party, and the State in the preparation of the estimate under this subparagraph.  
(II)Final determinationIf there is a disagreement among the Secretary, Henderson Redevelopment Agency, and the State over the reasonable estimate of costs under this subparagraph, the parties shall jointly select 1 or more experts to assist the Secretary in making the final estimate of the costs.  
(D)DeadlineNot later than 30 days after the date of enactment of this Act, the Secretary shall begin the appraisal and cost estimates under subparagraphs (B) and (C), respectively.  
(E)Appraisal costsThe Henderson Redevelopment Agency or the Responsible Party shall reimburse the Secretary for the costs incurred in performing the appraisal under subparagraph (B).  
(F)AdjustmentThe Secretary shall administratively adjust the fair market value of the Federal land, as determined under subparagraph (B), based on the estimate of remediation, and reclamation costs, as determined under subparagraph (C).  
(2)Mine remediation and reclamation agreement executed 
(A)In generalThe conveyance under subsection (a) shall be contingent on— 
(i)the Secretary receiving from the State written notification that a mine remediation and reclamation agreement has been executed in accordance with subparagraph (B); and  
(ii)the Secretary concurring, not later than 30 days after the date of receipt of the written notification under clause (i), that the requirements under subparagraph (B) have been met.  
(B)RequirementsThe mine remediation and reclamation agreement required under subparagraph (A) shall be an enforceable consent order or agreement between the State and the Responsible Party who will be obligated to perform under the consent order or agreement administered by the State that— 
(i)obligates the Responsible Party to perform, after the conveyance of the Federal land under this Act, the remediation and reclamation work at the Three Kids Mine Project Site necessary to ensure all remedial actions necessary to protect human health and the environment with respect to any hazardous substances, pollutant, or contaminant will be taken, in accordance with all Federal, State, and local requirements; and  
(ii)contains provisions determined to be necessary by the State and the Henderson Redevelopment Agency, including financial assurance provisions to ensure the completion of the remedy.  
(3)Notification from agencyAs a condition of the conveyance under subsection (a), not later than 90 days after the date of execution of the mine remediation and reclamation agreement required under paragraph (2), the Secretary shall accept written notification from the Henderson Redevelopment Agency that the Henderson Redevelopment Agency is prepared to accept conveyance of the Federal land under subsection (a).  
4.Withdrawal 
(a)In generalSubject to valid existing rights, for the 10-year period beginning on the earlier of the date of enactment of this Act or the date of the conveyance required by this Act, the Federal land is withdrawn from all forms of— 
(1)entry, appropriation, operation, or disposal under the public land laws;  
(2)location, entry, and patent under the mining laws; and  
(3)disposition under the mineral leasing, mineral materials, and the geothermal leasing laws.  
(b)Existing reclamation withdrawalsSubject to valid existing rights, any withdrawal under the public land laws that includes all or any portion of the Federal land for which the Bureau of Reclamation has determined that the Bureau of Reclamation has no further need under applicable law is relinquished and revoked solely to the extent necessary— 
(1)to exclude from the withdrawal the property that is no longer needed; and  
(2)to allow for the immediate conveyance of the Federal land as required under this Act.  
(c)Existing Reclamation Project and Permitted FacilitiesExcept as provided in subsection (a), nothing in this Act diminishes, hinders, or interferes with the exclusive and perpetual use by the existing rights holders for the operation, maintenance, and improvement of water conveyance infrastructure and facilities, including all necessary ingress and egress, situated on the Federal land that were constructed or permitted by the Bureau of Reclamation before the effective date of this Act.  
5.ACEC boundary adjustmentNotwithstanding section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713), the boundary of the River Mountains Area of Critical Environmental Concern (NVN 76884) is adjusted to exclude any portion of the Three Kids Mine Project Site consistent with the map.  
6.Responsibilities of the parties 
(a)Responsibility of parties to mine remediation and reclamation agreementOn completion of the conveyance under section 3, the responsibility for complying with the mine remediation and reclamation agreement executed under section 3(b)(2) shall apply to the Responsible Party and the State of Nevada.  
(b)Savings provisionIf the conveyance under this Act has occurred, but the terms of the agreement executed under section 3(b)(2) have not been met, nothing in this Act— 
(1)affects the responsibility of the Secretary to take any additional response action necessary to protect public health and the environment from a release or the threat of a release of a hazardous substance, pollutant, or contaminant; or  
(2)unless otherwise expressly provided, modifies, limits, or otherwise affects— 
(A)the application of, or obligation to comply with, any law, including any environmental or public health law; or  
(B)the authority of the United States to enforce compliance with the requirements of any law or the agreement executed under section 3(b)(2).  
7.Southern Nevada Public Lands Management ActSouthern Nevada Public Land Management Act of 1998 (31 U.S.C. 6901 note; Public Law 105–263) shall not apply to land conveyed under this Act.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
